Citation Nr: 1129373	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for rhinitis prior to December 12, 2006.

2.  Entitlement to an initial evaluation greater than 30 percent for rhinitis from December 12, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1957 to February 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2011, the RO increased the disability evaluation to 30 percent for rhinitis, effective December 12, 2006.  The December 12, 2006 effective date, however, does not correspond to the May 17, 2005, date of service connection.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  Additionally, because the awarded increased initial evaluation was not made effective from the date service connection was originally granted, the issue has been separated into two issues, to reflect the distinct periods of time involved.  

The Veteran testified at a Travel Board hearing in August 2009.  A transcript has been associated with the claims folder.

This appeal was previously before the Board in January 2010, at which time it was remanded to obtain outstanding treatment records and a new VA examination.  Such outstanding VA treatment records were obtained, and the Veteran was afforded a March 2010 VA examination to address the severity of his rhinitis.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  The Veteran's rhinitis was manifested by nasal congestion with no nasal obstruction or polyps prior to February 22, 2006, the date of a computed tomography scan of his nasal passages.

2.  The Veteran's rhinitis was manifested by nasal congestion with a polyp beginning February 22, 2006, the date of a computed tomography scan of his nasal passages.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for service-connected rhinitis prior to February 22, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent for his service-connected rhinitis, but no higher, have been met beginning February 22, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2005, June 2008 and January 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the January 2010 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as a claim for an increased initial rating is a downstream issue from that of service connection, the appellant bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, complete notice was also not issued prior to the December 2005 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim, most recently in March 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and VA treatment records and private treatment records are also associated with the claims folder.  The Board is aware that records from Dr. Zamora in the 1990s identified as pertaining to his chronic obstructive pulmonary disease (COPD) and rhinitis are outstanding; however, it was later clarified that they related to his pulmonary condition and lung transplant, and the Veteran has already been denied service connection for COPD.  These outstanding records do not raise a reasonable possibility of substantiating the claim for a compensable initial rating, where his rhinitis was service-connected effective May 2005.  In August 2005 the Los Angeles Times' Nursing Station verified that the Veteran's former employment records from the 1970s no longer existed.  Furthermore, these outstanding records would not assist in determining the current severity of the Veteran's rhinitis or assist in describing his disability during the pertinent time period prior to service connection.  

The Veteran was also afforded VA medical examinations in October 2005 and March 2010.  Although the claims folder was not available for the October 2005 examination, the examiner reviewed the Veteran's electronic record, as well as copies of records that the Veteran brought to the appointment, and examined the Veteran.  The Board is cognizant that the Veteran would have preferred that an X-ray had been taken of his nose at that time; however, the examiner did not suggest such a test was necessary, and in any case, a March 2010 X-ray was taken.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where a claimant appeals the initial rating assigned for a disability, as in the instant case, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.  Staged ratings are also appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit-of-the-doubt.  38 U.S.C.A. § 5107 (West 2002).

Under VA's Rating Schedule, ratings for certain coexisting respiratory conditions will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96 (2010).

Under Diagnostic Code 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).


In March 2011 the RO evaluated the Veteran's service-connected rhinitis under Diagnostic Code 6522 as 30 percent compensable effective from the December 12, 2006 date of a VA magnetic resonance imaging (MRI) showing a polypoid disease of the maxillary sinuses.  The Veteran claims that he is entitled to initial ratings in excess of those already assigned.

By way of history, service treatment records show that the Veteran was diagnosed with chronic rhinitis on his November 1959 separation examination.  He underwent surgery for a deviated nasal septum in 2006.  His claim for service connection for rhinitis was received May 17, 2005, and he was service-connected from then forward.  The Veteran's private and VA medical records from the 1980s through 2004 show that he was variously treated for symptoms including congestion and drainage.  

At an October 2005 VA examination the Veteran complained of persistent symptoms of rhinorrhea, that were worse when he reclined.  He reportedly used the nasal spray, Flunisolide (spelling corrected) once on each side two times daily.  It was noted that the Veteran's symptoms of rhinorrhea never compromised his ability to work.  On physical examination, the Veteran's nasal septum was in the midline, and there was no nasal airway obstruction.  There were no nasal polyps.  There was minimal mucoid drainage, without crusting or purulence.  Examination of the pharynx showed no drainage or inflammation present at that time.  The impression was of chronic rhinitis, nonseasonal, fairly well-controlled on nasal inhaler.  

In November 2005 the Veteran wrote regarding his concerns that his examination had not included an X-ray of his nose.  He also emphasized that his nose was stuffed up, and that he had difficulty blowing his nose. 

Subsequent VA treatment records ranging from January 2006 to December 2010 are of record.  Treatment records show that the Veteran had a computed tomography (CT) scan of the paranasal sinuses on February 22, 2006.  The report revealed that the sphenoid air cells anterior and posterior ethmoid complex, maxillary sinuses, frontal sinuses, and the nasal cavity were well aerated.  There was mucosal thickening on the floor of the maxillary sinuses bilaterally with evidence of an 8 millimeter diameter retention cyst versus hyperplastic polyp on the superior and lateral wall of the left maxillary sinus.  A retention cyst in the floor of the right maxillary sinus was likely present as well.  In May 2006 he was seen complaining of nasal obstruction.  In December 2006 the Veteran was seen and treated for nasal obstruction, in part due to rhinitis, for which he underwent turbinate cauterization.  In addition, a December 12, 2006 MRI report revealed that there was a polypoid disease of the maxillary sinuses.  The medication list included Flunisolide for nasal congestion, and the prescription information described it as a corticosteroid used to reduce nasal tissue swelling, and treat symptoms associated with allergic rhinitis, such as nasal congestion.  January 2007 medical notes assessed the Veteran as having nasal obstruction, and a deviated septum for which he underwent septoplasty.  There was also moderately-severe right septal deviation, that was well-healed status-post turbinate reduction.  A medical note from June 2008 noted persistent bilateral nasal congestion, with about 20 percent patency (referencing that portion of the nasal passage that was not blocked), a chronic problem that never resolves.  

In his June 2006 Notice of Disagreement, the Veteran challenged the October 2005 VA examiner's conclusion that he did not have nasal polyps, contending that the examiner did not take a CAT scan, which the Board interprets as referencing a CT scan, or an X-ray.  In addition, the Veteran submitted the above-noted February 22, 2006 CT report and contended that this demonstrated that he had nasal polyps, and should be awarded a compensable evaluation for his chronic rhinitis.  He also emphasized that he had nasal discharge all of the time, not just seasonally.  

At his August 2009 Travel Board hearing, the Veteran testified that he experienced an over 50 percent obstruction in his nasal passages, although he was uncertain if this was due to mucous or some other cause.  The Veteran explained that his rhinitis symptomatology bothered him all the time.  He described a sensation wherein his head felt over 50 percent clogged-up, and although he could breathe it was at a reduced capacity.  He indicated that he used a nasal spray which offered temporary relief for approximately five to ten minutes, but that the symptoms then returned to their baseline.  He explained that he felt the drainage pass down the back of his throat, and that when in a reclined position it caused him to cough.  The Veteran indicated that he was able to breathe from both sides of his nasal passages, however, at approximately a 50 percent capacity.  The Veteran and his representative also emphasized that the CT scan involved an impression of a retention cyst versus a polyp in the maxillary sinus, and noted there was some confusion as to whether the Veteran met the rating criteria for rhinitis with polyps.  

Following a Board remand, the Veteran was afforded another VA examination for his rhinitis in March 2010.  The examiner reviewed the history of the Veteran's rhinitis as first diagnosed following treatment for upper respiratory infections while in service.  The Veteran indicated that his current symptomatology included chronic constant draining of mucous, and nasal congestion that was greater on the left side than on the right side, and worse when in the supine position.  A review of his medications showed that the Veteran continued to use Fluticasone, a nasal inhaler sprayed once in each nostril twice daily.  The course of his rhinitis since onset was progressively worse, with constant breathing difficulty.  

On physical examination there were signs of nasal obstruction, with the left side obstructed 51 percent and the right side obstructed 60 percent.  On physical examination alone nasal polyps were not present, although this is further discussed below.  There was septal deviation, not due to trauma.  There was permanent hypertrophy of turbinates from bacterial rhinitis.  Nasal findings included a generalized erythematous hypertrophy of nasal mucosa in both nostrils, without bluish discoloration or nasal polyps identified on rigid speculum examination.  The right inferior turbinate was hypertrophied and boggy.  The septum was curved, adding to obstruction on the right.  The middle turbinates were bilaterally boggy, creating bilateral nasal obstruction.  A sinus or nasal bone X-ray report gave the impression of a soft tissue density of the left maxillary sinus, described as 1.2 centimeter round soft tissue density overlying the left maxillary sinus, questionably a polyp mucus retention cyst.  The February 2006 VA CT scan was reviewed, which findings are noted above.  The December 12, 2006 MRI was also reviewed and noted to include a comment that there was a polypoid disease of the maxillary sinuses.  In summary, the Veteran was diagnosed as having chronic rhinitis with bilateral partial nasal obstruction due to chronic turbinate hypertrophy.  The chronic rhinitis affected daily activities, including mildly affecting exercise and moderately affecting feeding activities.  The diagnosis was also of bilateral maxillary sinus cystic densities (polyp versus retention cysts-noted to be increasing in size since 2006).  The examiner commented that the cystic density of the left maxillary sinus was noted in the February 22, 2006 CT scan, and again by current X-ray.  According to radiographic estimate, the density had increased in size by 50 percent from 8 millimeters to 1.2 centimeters.  

The examiner opined that the service-connected rhinitis was productive of rhinitis without polyps that were visible on rigid speculum examination.  There was greater than 50 percent obstruction of the nasal passages on both sides.  The examiner concluded that it was as least as likely as not that the service-connected rhinitis was productive of retention cyst or polyps which were present within the left maxillary sinus, and previously noted in the bilateral maxillary sinuses.  The examiner explained that the medical record well-documented many years of treatment with a local topical steroid spray that had likely caused some atrophic changes in the nasal mucosa.  The nasal obstruction was bilateral and severe, despite steroid treatment.  The examiner cited to Otolaryngology: Head & Neck Surgery, which explained that a mucous retention cyst resulted from "inflammatory obstruction of a seromucinous gland within the sinus mucosal lining" while polyps resulted from "local upheaval of the sinus mucosa with mucous membrane hyperplasia caused by chronic inflammation."  This resulted in polyps often being "indistinguishable from mucous retention cysts" on CT or MRI scans.  

The Veteran reported that he medically retired in 1994 due to chronic obstructive pulmonary disease (COPD) and upper respiratory limitations due to rhinitis, after working in a maintenance position full-time for many years.  The examiner reviewed the Veteran's work history and it was noted that he retired in 1994 because he was eligible by age or duration of work.  

The Board appreciates the Veteran's contentions including that his nasal passages felt clogged and was over 50 percent obstructed, that he had difficulty blowing his nose, and that he had constant nasal discharge.  The Veteran is competent to report symptoms associated with his allergic rhinitis.  As a layperson lacking in medical training and expertise, however, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his allergic rhinitis, to include the degree of nasal obstruction or presence of polyps.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record shows that a compensable rating is not warranted under DC 6522, because the allergic rhinitis is not associated with obstruction of either nasal passage or polyps prior to February 22, 2006.  Specifically, the October 2005 VA examination report showed that there was no nasal or sinus obstruction and that there were no polyps.  By February 22, 2006, however, a CT scan showed there was a cyst versus polyp, and the March 2010 VA examiner suggested that cysts and polyps are nearly indistinguishable on a CT scan.  As such, there is an equipoise of the evidence suggesting that the Veteran had a polyp on the February CT scan, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the CT scan showed a polyp, such that the Veteran is entitled to a 30 percent rating for his rhinitis from February 22, 2006.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

For instance, Diagnostic Code 6253 provides a 10 percent evaluation for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side, and a 50 percent evaluation for rhinoscleroma.  38 C.F.R. § 4.96.  A 20 percent rating is assigned under Diagnostic Code 6524 for granulomatous rhinitis when there are other types of granulomatous infection.  Id. 

Here, although there was chronic turbinate hypertrophy with partial obstruction of greater than 50-percent in both nasal passages evident at the March 2010 VA examination and sufficient for a 10 percent rating, there were no indications of rhinoscleroma or other types of granulomatous infection necessary for the next higher rating of 50 percent.  After a careful review of the available Diagnostic Codes and the medical evidence of record, the Board finds that Diagnostic Codes other than 6522, do not provide a basis to assign an evaluation higher than that already assigned by this decision. 

Accordingly, the preponderance of the evidence is against the claim for a compensable initial evaluation for service-connected allergic rhinitis prior to February 22, 2006; there is no doubt to be resolved; and an increased initial rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The balance of the evidence is in equipoise from February 22, 2006; reasonable doubt is resolved in favor of the Veteran; and a 30 percent evaluation is warranted.  Id. 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's chronic rhinitis and symptomatology.  In other words, the Veteran has described symptomatology regarding rhinitis that includes a clogged sensation in his nasal passages, constant drainage that worsens when in the supine position, and causes coughing and throat clearing.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for service-connected rhinitis prior to February 22, 2006 is denied.  

Entitlement to a 30 percent rating for service-connected rhinitis from February 22, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


